Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to error correction in an optical system. The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…a first correction circuit configured to perform error correction decoding of data by a repetitive operation, including a full operation state in which the repetitive operation of the error correction decoding is repeated until convergence is obtained, and a save operation state in which the number of times of the repetitive operation of the error correction decoding is settable to a predetermined number of times as needed, and the number of times of the repetitive operation of the error correction decoding is restricted, as compared with that of the full operation state; 
an error information estimation circuit configured to estimate, using a decoding result of the first correction circuit, an input error rate of the first correction circuit and/or an output error rate indicating a residual error that cannot be corrected; and 
a control circuit configured to control transition between the full operation state and the save operation state of the first correction circuit based on at least one piece of information of the input error rate, the output error rate, and an operation time of the first correction circuit, 
wherein, in the full operation state, when at least one of a condition that the input error rate exceeds a predetermined value, and a condition that the output error rate 
when the repetitive operation of the decoding is performed in the save operation state, when at least one of a condition that the input error rate is smaller than the predetermined value, a condition that the output error rate is smaller than the predetermined value, and a condition that a dwell time in the save operation state exceeds a predetermined value is satisfied, the control circuit causes the first correction circuit to transition from the save operation state to the full operation state, and 
when the repetitive operation of the decoding is not performed in the save operation state, when the dwell time in the save operation state exceeds the predetermined value, the control circuit causes the first correction circuit to transition from the save operation state to the full operation state.”
The prior arts of record (Dohmen et al. US Pub 2003/0106014 and Paycher et al. US Patent 10,887,048 as examples of such prior arts) teach aspects of systems with encoding and decoding with syndrome based error correction codes and using wireless transmission and implementing power saving aspects of the communications systems by performing specific actions with the error correction. The prior arts however fail to teach the claimed specifics of:
“…an error information estimation circuit configured to estimate, using a decoding result of the first correction circuit, an input error rate of the first correction circuit and/or an output error rate indicating a residual error that cannot be corrected; and 

wherein, in the full operation state, when at least one of a condition that the input error rate exceeds a predetermined value, and a condition that the output error rate exceeds a predetermined value is satisfied, the control circuit causes the first correction circuit to transition from the full operation state to the save operation state, 
when the repetitive operation of the decoding is performed in the save operation state, when at least one of a condition that the input error rate is smaller than the predetermined value, a condition that the output error rate is smaller than the predetermined value, and a condition that a dwell time in the save operation state exceeds a predetermined value is satisfied, the control circuit causes the first correction circuit to transition from the save operation state to the full operation state, and 
when the repetitive operation of the decoding is not performed in the save operation state, when the dwell time in the save operation state exceeds the predetermined value, the control circuit causes the first correction circuit to transition from the save operation state to the full operation state.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, .

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111